Case 8:17-cv-01175-DOC-JDE Document 119 Filed 10/12/18 Page 1 of 7 Page ID #:4592




    1 Robert M. Waxman (SBN 89754)
        rwaxman@ecjlaw.com
    2 David N. Tarlow (SBN 214050)
        dtarlow@ecjlaw.com
    3 Jason L. Haas (SBN 217290)
        jhaas@ecjlaw.com
    4 ERVIN COHEN & JESSUP LLP
      9401 Wilshire Boulevard, Ninth Floor
    5 Beverly Hills, California 90212-2974
      Telephone (310) 273-6333
    6 Facsimile (310) 859-2325
    7 Attorneys for Plaintiff VIZIO, Inc., a California corporation
    8                                UNITED STATES DISTRICT COURT
    9            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   10 VIZIO, INC., a California corporation,           Case No. 8:17-CV-01175-DOC-JDE
   11                       Plaintiff,                 The Hon. David O. Carter, District
                                                       Judge
   12             v.
                                                       The Hon. John D. Early, Magistrate
   13 LeECO V. LTC., an exempted company               Judge
      with limited liability incorporated under
   14 the laws of the Cayman Islands; LeECO            PLAINTIFF VIZIO, INC.’S
      GLOBAL HOLDING LTD., a/k/a LE                    EVIDENTIARY OBJECTIONS TO
   15 GLOBAL GROUP LTD., a corporation                 THE DECLARATION OF BOB YE
      organized and existing under the laws            [DOCKET NO. 115-3]IN SUPPORT
   16 of the People’s Republic of China; and           OF LELE HOLDING, LTD.’S, AND
      DOES 1 through 10,                               YUETING JIA’S JOINT MOTION
   17                                                  FOR A PROTECTIVE ORDER, TO
                   Defendant.                          BIFURCATE ALTER EGO
   18                                                  ALLEGATIONS AND STAY
                                                       RELATED DISCOVERY OR, IN
   19                                                  THE ALTERNATIVE, TO LIMIT
                                                       DISCOVERY
   20 LeECO V. LTD.,
                                                       Date:      November 15, 2018
   21           Counter-Claimant,                      Time:      10:00 a.m.
                                                       Courtroom: 6A
   22             vs.
   23 VIZIO, INC., a California corporation,
   24            Counter-Defendant.
   25
   26
   27
   28
        14676.8:9370332.1                                                      8:17-CV-01175-DOC-JDE
                 PLAINTIFF VIZIO, INC.’S EVIDENTIARY OBJECTIONS TO THE DECLARATION OF BOB YE
Case 8:17-cv-01175-DOC-JDE Document 119 Filed 10/12/18 Page 2 of 7 Page ID #:4593




    1             Plaintiff VIZIO, Inc., a California corporation, hereby objects to the
    2 Declaration of Bob Ye [Dkt No. 115-3] dated September 26, 2018, as follows:
    3 EXCERPT OF DECLARATION OF BOB YE                      EVIDENTIARY          COURT’S
                                                            OBJECTION            RULING ON
    4                                                                            OBJECTION
    5 Page 0, Lines 15-18, Paragraph 4.                     Lack of              Sustained: _
            LeEco and Vizio later entered into the          Foundation. FRE      ________
    6 Framework, Termination and Mutual General             602. This            Overruled:
      Release Agreement (the “Framework                     conclusory           ________
    7 Agreement”) dated as of April 5, 2017 that            statement without
      sought to resolve the parties’ dispute over the       any detail is
    8 Merger Agreement.                                     insufficient to
                                                            demonstrate that
    9                                                       the witness has
                                                            personal
   10                                                       knowledge as to
                                                            what he is
   11                                                       testifying about.
        Page 1, Lines 1-10, Paragraph 7                     Hearsay. FRE         Sustained: _
   12                                                       802.                 ________
               Jia is a Chinese entrepreneur and
   13   businessman who has been referred to in the                              Overruled:
        media as the “Steve Jobs of China.” Jia holds       Lack of
   14   interests in numerous distinct entities in a        Foundation. FRE ________
        wide variety of industries, including, but not      602. This
   15   limited to, website interactive technologies,       conclusory
        software, broadcasting, media, smart phones,        statement without
   16   smart televisions, Bluetooth speakers,              any detail is
        gaming, virtual reality, cloud technology,          insufficient to
   17   sports venue technologies and electric              demonstrate that
        vehicles (“Jia Various Business Interests”).        the witness has
   18   For example, Jia founded the publicly traded        personal
        company Leshi Internet Information &                knowledge as to
   19   Technology Corp. Beijing (“Leshi”), which           what he is
        was known as the “Netflix” of China at the          testifying about.
   20   time of the Merger Agreement. Jia’s many
        distinct business interests are organized under
   21   separate entities, e.g., a Holding Company,
        Operating Company, and Contracting
   22   Company in each business segment.
        Page 1, Lines 11-18, Paragraph 8                    Lack of              Sustained: _
   23                                                       Foundation. FRE      ________
               The corporate structure (the “LeEco-         602. This
   24   Vizio TV Corporate Structure”) for the              conclusory           Overruled:
        LeEco-Vizio TV business is as follows:              statement without
   25          a. Holding Company of Business:              any detail is        ________
        LeEco, which was formed to engage in the            insufficient to
   26   transaction with Vizio and be the holding           demonstrate that
        company for the new operating company.              the witness has
   27                                                       personal
               b. Business Operations Company:              knowledge as to
   28   Vizio, which was to become the operating            what he is
        14676.8:9370332.1
                                                        1                      8:17-CV-01175-DOC-JDE
                 PLAINTIFF VIZIO, INC.’S EVIDENTIARY OBJECTIONS TO THE DECLARATION OF BOB YE
Case 8:17-cv-01175-DOC-JDE Document 119 Filed 10/12/18 Page 3 of 7 Page ID #:4594




    1 EXCERPT OF DECLARATION OF BOB YE                   EVIDENTIARY          COURT’S
                                                         OBJECTION            RULING ON
    2                                                                         OBJECTION
    3 company    that would conduct the business of
      producing and offering for sale the LeEco-
                                                         testifying about.

    4 Vizio TVs.
      Page 1, Lines 22-25, Paragraph 10                 Lack of               Sustained: _
    5        LeLe does not fall within the LeEco-       Foundation. FRE       ________
      Vizio  TV   Corporate Structure. LeLe is not      602. This
    6 the direct parent                                 conclusory            Overruled:
                        company of either the           statement without
      contracting  party LeEco nor LeEco’s holding
    7 company Global Group.                             any detail is         ________
                                LeLe holds other Jia    insufficient to
    8 LeEco/Vizio TV business. unrelated to the
      Various  Business  Interests                      demonstrate that
                                                        the witness has
    9                                                   personal
                                                        knowledge as to
   10                                                   what he is
                                                        testifying about.
   11   Page 2, line 17 to Page 3, line 6, Paragraph    Lack of               Sustained: _
   12   14                                              Foundation. FRE       ________
                  Determining precisely how many        602. This
                                                        conclusory            Overruled:
   13   entities are included in Vizio’s definition of  statement without
        “Affiliate” would be a time consuming and       any detail is         ________
   14   costly process. The Requests identify           insufficient to
        numerous “Persons,” including LeEco,            demonstrate that
   15   Global Group, LeLe, Jia, Merger Sub, Le         the witness has
        Technology, Inc., and LeEco Real Estate         personal
   16   Group LLC, whose ownership interests
        determine the number of Affiliates implicated knowledge
                                                        what  he is
                                                                    as to
   17   by the Requests. These “Persons” are based
        in the Cayman Islands, the People’s Republic testifying about.
   18   of China, the British Virgin Islands,
        California, and Delaware. Each of these
   19   “Persons” potentially owns stock or
        membership interests in other business
   20   entities that would be deemed “Affiliates,”
        and those “Affiliates” in turn potentially own
   21   interests in other business entities that would
        need to be analyzed to confirm whether they
   22   too are “Affiliates” under Vizio’s definition.
        Like the “Persons” identified in the Requests,
   23   the known “Affiliates” are based in many
        countries throughout the world, including for
   24   example Hong Kong, Singapore, India, and
        the United States, but likely including many
   25   other countries. LeEco’s corporate documents
        and the local laws of each country would
   26   need to be reviewed by attorneys in those
        jurisdictions to determine whether LeEco can
   27   obtain the corporate organization and
        management documents of each “Person” and
   28   each potential “Affiliate” from such
        14676.8:9370332.1
                                                     2                      8:17-CV-01175-DOC-JDE
              PLAINTIFF VIZIO, INC.’S EVIDENTIARY OBJECTIONS TO THE DECLARATION OF BOB YE
Case 8:17-cv-01175-DOC-JDE Document 119 Filed 10/12/18 Page 4 of 7 Page ID #:4595




    1 EXCERPT OF DECLARATION OF BOB YE                            EVIDENTIARY         COURT’S
                                                                  OBJECTION           RULING ON
    2                                                                                 OBJECTION
    3 companies  or the government agencies
      overseeing the formation of companies in
    4 those countries to determine if they fall
      within Vizio’s definition of “Affiliates.”
    5 Page 3, line 15-25, Line 15:                                Lack of             Sustained: _
                With respect to LeEco, the definition             Foundation. FRE     ________
    6 of the term        “Affiliates” captures at least 80        602. This
                                                                  conclusory          Overruled:
      separate      legal
    7 review of available   entities based on LeEco’s             statement without
                                   information around the         any detail is       ________
      time    the   parties
    8 Merger Agreement. The   were   operating under the          insufficient to
                                        number of                 demonstrate that
      “Affiliates”        of LeLe
    9 the same 80 entities because  and Jia is also at least      the witness has
                                             LeEco’s              personal
      “Affiliates”        would   also be LeLe’s
   10 “Affiliates” under Vizio’s definition.       and Jia’s      knowledge as to
                                                      Other       what he is
      than    the  handful     of companies
   11 the LeEco-Vizio TV Corporate Structure,  that fall within   testifying about.
   12 none     of these “Affiliates” are subsidiaries of
      LeEco nor were they holding or operating the
   13 LeEco-Vizio          TV business. While LeEco
      conducted a diligent review of relevant and
   14 accessible       documents to determine the
      number of “Affiliates” under Vizio’s
   15 definition,       the actual number is likely to be
      higher than 80 entities because the
   16 “Affiliates”        of the “Persons” identified in the
      Requests include entities that are held in part
   17 by   third-party investors. LeEco lacks
      information sufficient to determine whether
   18 these    third-party investors own more than
      “20% of the stock or membership interests”
   19 in  the relevant “Affiliates,” and are, therefore,
      themselves “Affiliates” of LeEco.
   20 Additionally,        LeEco lacks information to
      determine if the third-party investors may
   21 hold    at least 20% of the stock or membership
      interests in other business entities and,
   22 therefore,      cannot determine if any such other
      business entities are “Affiliates” of LeEco.
   23 As   a result, LeEco is unable to determine the
      complete universe of entities potentially
   24 implicated        by the Requests and could not be
      certain of whether it would fully comply with
   25 the Requests
      Page 3, line 26 to Page 5, line 17, Paragraph               Lack of           Sustained: _
   26 16:                                                         Foundation. FRE ________
                The Requests would impose an                      602. This
   27 enormous                                                    conclusory        Overruled:
                       burden if LeEco and LeLe were              statement without
      required      to   produce all responsive documents
   28 of over 80 “Affiliates”                                     any detail is
                                      implicated by the
      14676.8:9370332.1
                                                            3                8:17-CV-01175-DOC-JDE
               PLAINTIFF VIZIO, INC.’S EVIDENTIARY OBJECTIONS TO THE DECLARATION OF BOB YE
Case 8:17-cv-01175-DOC-JDE Document 119 Filed 10/12/18 Page 5 of 7 Page ID #:4596




    1 EXCERPT OF DECLARATION OF BOB YE                     EVIDENTIARY         COURT’S
                                                           OBJECTION           RULING ON
    2                                                                          OBJECTION
    3 Requests.   The Alter Ego Requests and
      Financial Requests demand all documents
                                                           insufficient to
                                                           demonstrate that
                                                                               ________

    4 from  all “Persons” identified in the Requests
      and their Affiliates, going back as far as
                                                           the witness has
                                                           personal
    5 January   1, 2012, relating to the following 20
      broad categories:
                                                           knowledge as to
                                                           what he is
    6 (1) all corporate formation, organization, and       testifying about.
      governance documents (RFP 36),
    7 (2) the identities of all officers, directors, and
    8 equity holders (RFP 37),
      (3) all equity, partnership, or membership
    9 interests (RFP 38);
   10 (4) all agreements governing the purchase,
      transfer, or rights to any interest in the target
   11 entities (RFP 39),
      (5) all Board of Director or Manager agendas,
   12 minutes, and corporate resolutions (RFP 40);
   13 (6) all shareholder or member agendas,
      minutes, or meetings (RFP 41);
   14 (7) all voting and operating agreements (RFP
      42);
   15 (8) all contracts of any kind among
   16 Defendants’ or their Affiliates (RFP 43);
      (9) all representations by Defendants and/or
   17 the Affiliates that they are part of a unit (RFP
      44);
   18 (10) the location of headquarters and all
   19 operational facilities (RFP 45);
      (11) all employees (RFP 46); and
   20 (12) all employees, managers, consultants,
   21 and  independent contractors shared among
      Defendants and their Affiliates (RFP 47).
   22 (13) any monies transferred among
      Defendants and their Affiliates (RFP 48);
   23 (14) all loan agreements by Defendants or
   24 their   Affiliates on behalf of Defendants, Le
      Technology, or LeEco Real Estate Group
   25 LLC (“LREG”) (RFP 49);
      (15) their capitalization at formation and from
   26 2012 forward (RFP 50);
   27 (16)    all financial statements and analyses,
      including earnings statements, profit and loss
   28 statements,       balance sheets, and financial
      summaries (RFP 51);
      14676.8:9370332.1
                                                      4                     8:17-CV-01175-DOC-JDE
              PLAINTIFF VIZIO, INC.’S EVIDENTIARY OBJECTIONS TO THE DECLARATION OF BOB YE
Case 8:17-cv-01175-DOC-JDE Document 119 Filed 10/12/18 Page 6 of 7 Page ID #:4597




    1 EXCERPT OF DECLARATION OF BOB YE                      EVIDENTIARY          COURT’S
                                                            OBJECTION            RULING ON
    2                                                                            OBJECTION
    3 (17) all quarterly and annual audits (RFP 52);
      (18) all assets in excess of $100,000 after
    4 July 1, 2016 (RFP 53);
    5 (19) all liabilities in excess of $100,000 after
      July 1, 2016 (RFP 54); and
    6 (20) all efforts to transfer ownership in any
      assets after July 1, 2016, (RFP 55).
    7
      Page 5, lines 8-10, Paragraph 17                  Lack of                  Sustained: _
    8        Producing documents from at least 80       Foundation. FRE          ________
      entities relating to these 20 categories would    602. This
                                                        conclusory               Overruled:
    9 produce 1,600 document sets, each
      containing potentially hundreds or thousands      statement without
                                                        any detail is            ________
   10 of documents.
                                                        insufficient to
   11                                                   demonstrate that
                                                        the witness has
   12                                                   personal
                                                        knowledge as to
   13                                                   what he is
                                                        testifying about.
   14   Page 5, lines 11-28, Paragraph 18               Lack of                  Sustained: _
   15           The process of identifying, collecting, Foundation.
                                                        602.  This
                                                                      FRE        ________
        reviewing, translating, and producing the       conclusory               Overruled:
   16   documents would be extremely time               statement without
        consuming and costly. As previously noted,      any detail is            ________
   17   identifying the complete universe of            insufficient to
        “Affiliates” is a burdensome task, which is     demonstrate that
   18   only the beginning of the process. Many of      the witness has
        the “Affiliates,” as well as those Affiliates’  personal
   19   documents, are located in foreign
        jurisdictions. Collecting the documents would knowledge
                                                        what  he is
                                                                    as to
   20   require creating, maintaining, and organizing testifying about.
        a central repository of materials from at least
   21   80 entities. It would also require analysis of
        dozens of countries’ blocking statutes, state
   22   secrecy laws (e.g., the State Secrets Act of
        the People’s Republic of China), privacy laws
   23   (e.g., the General Data Protection
        Regulation), intellectual property laws,
   24   employment laws, and other laws governing
        the dissemination of documents located in
   25   foreign jurisdictions for use in litigation
        within the U.S. Many of the potentially
   26   responsive documents are written in foreign
        languages. The documents would need to be
   27   translated into English at great cost so they
        could be reviewed for relevance by LeEco’s
   28   attorneys in the United States. For example,
        14676.8:9370332.1
                                                        5                      8:17-CV-01175-DOC-JDE
                 PLAINTIFF VIZIO, INC.’S EVIDENTIARY OBJECTIONS TO THE DECLARATION OF BOB YE
Case 8:17-cv-01175-DOC-JDE Document 119 Filed 10/12/18 Page 7 of 7 Page ID #:4598




    1 EXCERPT OF DECLARATION OF BOB YE                      EVIDENTIARY          COURT’S
                                                            OBJECTION            RULING ON
    2                                                                            OBJECTION
    3 Defendants  have spent approximately
      $100,000 in translating costs to date related
    4 to Requests other than the Alter Ego and
      Financial Requests. The translation costs
    5 required to comply with the Alter Ego and
      Financial Requests could reach over
    6 $500,000.  That estimated amount does not
      include the fees that would be much higher
    7 for LeEco 's attorneys ' review of hundreds of
      thousands of documents to confirm whether
    8 they are non-privileged responsive
      documents.
    9
   10 DATED: October 12, 2018                   ERVIN COHEN & JESSUP LLP
                                                   Robert M. Waxman
   11                                              David N. Tarlow
   12                                              Jason L. Haas
   13
   14
                                                By: /s/ Robert M. Waxman
   15
                                                    Robert M. Waxman
   16                                               Attorneys for Plaintiff VIZIO, Inc., a
                                                    California corporation
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        14676.8:9370332.1
                                                        6                      8:17-CV-01175-DOC-JDE
                 PLAINTIFF VIZIO, INC.’S EVIDENTIARY OBJECTIONS TO THE DECLARATION OF BOB YE
